 



FORM OF AMENDMENT TO NON-QUALIFIED STOCK OPTION AGREEMENT
     THIS AMENDMENT TO NON-QUALIFIED STOCK OPTION AGREEMENT (this “Amendment”)
is entered into as of April 20, 2008, but to be effective as provided in
Section 5 hereof, by and between Grey Wolf, Inc., a Texas corporation (the
“Company”), and [                                         ] (the “Grantee”).
RECITALS:
     A. The Company and the Grantee entered into one or more Non-Qualified Stock
Option Agreements as set forth on the attached Exhibit A (each, an “Award
Agreement”) setting forth certain agreements regarding the Company’s grant to
the Grantee of options to purchase shares of common stock of the Company
pursuant to the Company’s 2003 Incentive Plan.
     B. The Company and the Grantee desire to amend each Award Agreement as
provided herein.
AGREEMENT:
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the parties hereby agree as follows:
     1. The Company and the Grantee hereby amend each Award Agreement by
deleting Section 12(f) in its entirety and replacing it with the following:
“f. Change of Control. The Grantee may exercise this Option as to all of the
Shares subject to this Option (whether previously exercisable or not, i.e.,
whether vested or unvested) on or before the expiration of the Expiration Date
if (i) a Change of Control of the Company shall be deemed to have occurred and
(ii) within two (2) years after the date a Change of Control of the Company
shall be deemed to have occurred, Grantee’s employment with the Company or a
parent or subsidiary corporation of the Company is terminated for any reason
other than voluntary resignation, retirement, death, Disability or Cause. For
purposes hereof, voluntary resignation shall not include (1) a termination
without Cause or a constructive termination without Cause as described in any
employment agreement between the Grantee and the Company, or (2) a “Qualifying
Termination” as defined in the Company’s Executive Severance Plan if the Grantee
is a “Participant” under such Executive Severance Plan.
A “Change in Control” of the Company shall be deemed to occur if:
     (i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Act”)) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Act), directly or indirectly, of
securities of the Company representing fifty percent 50% or more of the combined
voting power of the Company’s then outstanding securities;

 



--------------------------------------------------------------------------------



 



     (ii) there occurs a proxy contest or a consent solicitation, or the Company
is a party to a merger, consolidation, sale of assets, plan of liquidation or
other reorganization as a consequence of which members of the Board of Directors
in office immediately prior to such transaction or event constitute less than a
majority of the Board of Directors thereafter;
     (iii) during any period of two consecutive years, other than as a result of
an event described in clause (ii) of this Section 12(f), individuals who at the
beginning of such period constituted the Board of Directors (including for this
purpose any new director whose election or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then still in office who were directors at the beginning of such
period) cease for any reason to constitute at least a majority of the Board of
Directors;
     (iv) the shareholders of the Company approve a reorganization, merger,
consolidation or similar business combination involving the Company (a
“Merger”), unless immediately following such Merger, substantially all of the
holders of the then outstanding shares of common stock of the Company (the
“Outstanding Company Voting Securities”) immediately prior to the Merger
beneficially own, directly or indirectly, more than fifty percent (50%) of the
common stock of the corporation resulting from such Merger (or its parent
corporation) in substantially the same proportions as their ownership of
Outstanding Company Voting Securities immediately prior to such Merger;
     (v) all or substantially all of the assets of the Company and its
subsidiaries are sold or otherwise disposed of (including through sale or other
disposition of the stock of such subsidiaries), unless immediately following
such sale or other disposition, substantially all of the holders of the
Outstanding Company Voting Securities immediately prior to the consummation of
such sale or other disposition beneficially own, directly or indirectly, more
than fifty percent (50%) of the common stock of the corporation acquiring such
assets in substantially the same proportions as their ownership of Outstanding
Company Voting Securities immediately prior to the consummation of such sale or
disposition; or
     (vi) any other event that a majority of the Board of Directors, in its sole
discretion, shall determine constitutes a Change in Control hereunder; or
     (vii) upon the effectiveness of the proposed merger, consolidation or other
business combination of the Company and Basic Energy Services, Inc., a Delaware
corporation, into each other or a new corporation, however structured.”
     2. This Amendment, which may be executed in one or more counterparts, is
executed as and shall constitute an amendment to each Award Agreement, and shall
be construed in connection with and as a part of each Award Agreement. Except as
amended by this Amendment, all the terms and provisions of each Award Agreement
shall remain in full force and effect.

2



--------------------------------------------------------------------------------



 



     3. This Amendment embodies the entire agreement and understanding between
the parties related to the subject matter hereof, and supersedes and replaces
any other agreement or understanding between the parties regarding the subject
matter of this Amendment, whether written or oral, prior to this Amendment. This
Amendment may not be modified, amended, varied or supplemented except by an
instrument in writing signed by the parties.
     4. This Amendment shall be interpreted and enforced in accordance with the
laws of the State of Texas, without regard to any conflict of laws rule or
provision.
     5. This Amendment shall become effective immediately prior to the
effectiveness of the proposed merger, consolidation or other business
combination of the Company and Basic Energy Services, Inc., a Delaware
corporation, into each other or a new corporation, however structured (the
“Proposed Merger”). If the Proposed Merger is not effective for any reason on or
before November 30, 2008, this Amendment shall terminate and be of no further
force or effect.
     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
date first above written.

            GREY WOLF, INC.
      By:           Name:           Title:                      
[                                        ]           

3



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
AMENDMENT TO NON-QUALIFIED STOCK OPTION AGREEMENT
[                                        ]

                      Number of   Number of Shares Grant Date   Exercise Price  
Shares Granted   Currently Unvested [                    ]  
[                    ]   [                    ]   [                    ]
[                    ]   [                    ]   [                    ]  
[                    ] [                    ]   [                    ]  
[                    ]   [                    ] [                    ]  
[                    ]   [                    ]   [                    ]
[                    ]   [                    ]   [                    ]  
[                    ]

